Citation Nr: 0122185	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  01-03 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	James Stanley, Attorney


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 through 
February 1976.

In June 1983, Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana denied a claim for 
service connection for schizophrenia.  The veteran was 
notified of this decision.  Despite appropriate notification, 
he did not perfect an appeal.  In November 1993, a rating 
decision found no new and material evidence to reopen the 
veteran's claim.  Again, the veteran did not perfect an 
appeal of this decision.  In December 1998, the veteran again 
attempted to reopen this claim.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the RO 
in New Orleans, Louisiana, which found that because new and 
material evidence had not been submitted to reopen the claim, 
service connection for schizophrenia was denied.


REMAND

In June 2001, the RO informed the veteran that his appeal was 
being certified to the Board and that a request for a change 
in representation should be submitted to the Board rather 
than the RO.  See 38 C.F.R. § 20.1304(a) (2000).  This 
regulation governs the submission of additional evidence in 
an appeal after the Board has received the file.  In 
pertinent part, that regulation provides that an appellant 
will be granted a period of 90 days following the mailing of 
notice to him that an appeal has been certified to the Board 
for appellate review and the appellate record has been 
transferred to the Board, during which time the appellant may 
submit a request for a change in representation.

A review of the veteran's claims file reveals that he had 
been represented by the Disabled American Veterans (DAV) 
since October 1995.  In fact, the DAV submitted a brief on 
the veteran's behalf in August 2001.  However, on August 10, 
2001, in accordance with 38 C.F.R. § 20.1304, the Board 
received a letter from the veteran that stated that he had 
revoked the DAV's power of attorney and was now represented 
by James Stanley, Attorney at Law.

On August 29, 2001 the Board confirmed that Mr. Stanley in 
fact represented the veteran.  However, we learned that Mr. 
Stanley has not been afforded an opportunity to review the 
veteran's claim file.  Under these circumstances, it is 
necessary to return this case to the RO to allow the 
veteran's representative an appropriate period of time to 
review the file and submit arguments prior to the Board's 
entering a final decision.

Although the delay caused by this REMAND is regrettable, the 
case is REMANDED to the RO for the following development:

1. The RO should permit the veteran's 
representative to review the claims file, 
submit any additional evidence and submit 
his arguments.

2.  The RO must ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 1991 & Supp. 2001), as well as 
the applicable implementing regulations, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) are fully 
complied with and satisfied.  (The Board 
notes that the implementing regulations 
that amended 38 C.F.R. § 3.156(a) to 
redefine what constitutes new and material 
evidence in order to reopen a final 
decision is prospective, and only apply to 
claims filed on or after August 29, 2001; 
these changes do not apply to the present 
case.)

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



